DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH ISLAND-SHAPE SPACERS IN NON-DISPLAY AREA”.


    PNG
    media_image1.png
    547
    751
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0187849 A1; hereinafter, “Lee”), evidenced by Kwak (US 2010/0097295 A1).
Regarding claim 1:
	re claim 1, Lee discloses display device (see annotated Fig. 3 above) comprising:
a first substrate SUB [0065] comprising a transmission area TA [0060], a display area (see “Display Area” in Fig. 3 above) surrounding at least a portion of the transmission area TA, and a first non-display area (see “Non-display area” in Fig. 3 above) located between the transmission area and the display area;
an insulating layer BUF/PAS1/ENC/PAS2 [0065, 0076, 0077] arranged on the first substrate SUB in the display area and the first non-display area (see Fig. 3 above);
a plurality of display elements LED (on the left and right sides of “TA” in Fig. 3 above) disposed on the insulating layer BUF in the display area;
a plurality of first spacers DAM2 ( on both sides of TA in Fig. 3 above) each having an island shape and spaced apart from each other on the insulating layer BUF/PAS1/ENC/PAS2 in the first non-display area (see Fig. 3 above); and
although Lee does not explicitly show a second substrate facing the first substrate SUB, a complete, functional display will incorporate a second substrate facing the first substrate, and Kwak is cited as evidence to show a display typically includes a second substrate 200 facing a first substrate 100 (e.g., see Figs. 1-2);

re claim 2, the display device of claim 1, wherein the insulating layer BUF/PAS1/ENC/PAS2 (Fig. 3) comprises at least one inorganic insulating layer (e.g., BUF, see [0065]) and at least one organic insulating layer (e.g., ENC, see [0076]), and the at least one organic insulating layer BUF is on [a bottom side of] the at least one inorganic insulating layer ENC;

re claim 3, the display device of claim 2, wherein each of the display elements LED (Fig. 3) comprises a first electrode ANO [0072], a second electrode CAT [0074] facing the first electrode, and an emission layer LES [0074] disposed between the first electrode and the second electrode, and a pixel defining layer BN [0073] located between the first electrodes ANO of the display elements LED is arranged on [a bottom side of] the at least one organic insulating layer ENC;

re claim 4, the display device of claim 3, wherein the plurality of first spacers DAM2 (Fig. 3 above) are on [a side of] the pixel defining layer BN arranged in the first non-display area;

re claim 7, the display device of claim 1, further comprising a second spacer DAM1 (see Fig. 3 above) arranged on the insulating layer BUF/PAS1/ENC/PAS2 in the first non-display area and having a ring shape (see Fig. 2) that surrounds the transmission area TA; and

re claim 8, the display device of claim 7, wherein the second spacer DAM1 is adjacent to the transmission area TA (Fig. 2), and the plurality of first spacers DAM2 are arranged around the second spacer DAM1 (i.e., as viewed in Fig. 3 above, there is a plurality of first spacers DAM2 around spacer DAM1).
Therefore, Lee (evidenced by Kwak) anticipates claims 1-4, 7 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (evidenced by Kwak).
Regarding claims 6 and 9:
	Lee (evidenced by Kwak) does not specify a material for the first and second spacers (DAM1 and DAM2 in Fig. 3 above); however, organic insulative materials were well known and commonly used in the art; accordingly, it would have been obvious to one of ordinary skill in the art to specifically incorporate organic insulative material for the spacers because such material was well known for the intended use for spacers (see MPEP 2144.06 or MPEP 2144.07).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kwak.
Regarding claim 10:
	Lee does not disclose a plurality of third spacers located on the insulating layer in the display area.  
Kwak teaches (in Fig. 2) a plurality of third spacers 118 [0033] located on an insulating layer 114/115 [0027, 0028] in a display area, each having an island shape, and arranged between a plurality of display elements 116 [0026].  Kwak discloses the plurality of third spacers 118 are provided to maintain a gap between the first substrate 100 and the second substrate 200 (see [0033]).
	It would have been obvious to one of ordinary skill in the art to incorporate into Lee, a plurality of third spacers, as taught by Kwak, because the plurality of third spacers would maintain a predetermined gap between the first and second substrates.

Regarding claims 11 and 12:
	re claim 11, Kwak discloses the two substrates 100 and 200 are bonded together (see [0042]), wherein a sealant 210 (Fig. 2 and [0042]) coupling the first substrate to the second substrate and arranged on the first substrate in a second non-display area that surrounds the display area (e.g., at the outer edges of the display, the sealant surrounds the display area); and
	re claim 12, Kwak discloses a metal layer 220 (Fig. 2 and [0042]) provided on the second substrate 200 and overlapping the plurality of first spacers (i.e., when a second substrate is incorporated into Lee, Kwak’s metal layer 220 overlaps the entire first substrate (e.g., see Kwak’s Fig. 1, metal layer 220).
	Therefore, Lee (in view of Kwak) renders claims 11-12 obvious, i.e., incorporating a bonded second substrate into Lee, as taught by Kwak, renders the current claims obvious.

Allowable Subject Matter
Claims 14-22 are allowed.

Claims 5 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claims 1, 2 and 3);
Claim 13 is allowed primarily because the prior art of record cannot anticipate or render obvious the limitations in this claim (when combined with claim 1);
Claims 14-20 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 14: a second electrode facing the first electrode in the display area and covering the plurality of first spacers in the first non-display area; and
Claims 21-22 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 21: a metal layer provided on the second substrate and overlapping the plurality of first spacers and the plurality of detouring wires, with the metal layer configured to prevent external light incident via the transmission area from reaching the plurality of detouring wires.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 generally disclose display devices with spacers between first and second substrates and display devices with transmission areas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892